Simmons, C. J.
When this case was here before (120 Ga. 521), upon a general demurrer to the petition, it was ruled that the petition was defective for the want of an allegation that the defendant or its servant knew of.the presence of the plaintiff at the time of the alleged negligence arid reckless act. Upon the return of the case to the court below, the plaintiff offered an amendment in which this allegation was made. Held, that the petition contained enough to amend by, that the- amendment $id not introduce a new *777cause of action, and that the court below did not err in allowing it. City of Rome v. Sudduth, 116 Ga. 649 ; s. c. 121 Ga. 420.
Argued April 21, —
Decided May 10, 1905.
Action for damages. Before Judge Henry. Floyd superior court. September 9, 1904.
B. T. lonché, B. J. & J. McOamy, and M. B. Eubanks, for plaintiff in error.
Halsted Smith and Seaborn & Barry Wright, contra.

Judgment affirm,ed.

All the Justices concur, except Candler, J., absent.